EXHIBIT 10.1

 

PROMISE TO EXECUTE A PURCHASE AND SALE AGREEMENT

 

THIS PROMISE TO EXECUTE A PURCHASE AND SALE AGREEMENT is entered into by and
between Key Saftey Systems de Mexico, S.A. de C.V., represented herein by its
General Attorney-in-Fact, Mr. Armando Espinosa Medel hereinafter referred to as
the “Future Seller”), and by KeyTronic Juarez, S.A. de C.V. represented herein
by its General Attorney-in-fact, Mr. Efren Perez Ricardez (hereinafter referred
to as the “Future Buyer”), pursuant to the following Recitals and Clauses:

 

R E C I T A L S

 

I. The Future Seller, through its legal representative, states that his
principal:

 

A. Is a company incorporated pursuant to the laws of the Mexican Republic, which
owns the Land and Building (as such terms are hereinafter defined) in fee
simple.

 

B. Is the legal owner of the Property (as such term is hereinafter defined) as
shown in Public Deed Nº 12,484, issued on May 6, 1994, before Mr. Eduardo Romero
Ramos, Notary Public Nº 4, in and for Ciudad Juarez, Chihuahua Mexico, same
which was recorded with the Public Registry of Property under entry No. 888,
folio 55, book 2168, on August 8, 1994. A copy of such public deed is attached
hereto and made a part hereof as Exhibit “A”.

 

C. Has the necessary legal authority required to enter into this Contract, and
that the authority of the appearing individual to represent the Future Seller is
valid, existing and has not been limited nor revoked in any way, as evidenced by
Public Deed Nº 2628, issued on April 20, 2005, before Ms. Jessica Deytz Guevara,
Notary Public Nº 62, in and for Ciudad Juarez, Chihuahua Mexico. A copy of such
public deed is attached hereto and made a part hereof as Exhibit “B”.

 

D. Is willing and able to convey the unrestricted ownership of the Property
through the execution of the Purchase and Sale Agreement (as such term is
hereinafter defined), pursuant to which title to the Property shall be
transferred to the Future Buyer or its designee, under the terms and conditions
set forth herein.

 

II. The Future Buyer, through its legal representative, hereby states that his
principal:

 

A. Is a company duly incorporated pursuant to the laws of the Mexican Republic.

 

B. Has the necessary legal authority required to enter into this Contract, and
that the authority of the appearing individual to represent the Future Buyer is
valid, existing and has not been limited nor revoked in any way, as evidenced by
Public Deed Nº 6,805, issued on June 29, 1989, before Mr. Aureliano Gonzalez B.,
Notary Public Nº 1, in and for Ciudad Juarez, Chihuahua Mexico. A copy of such
public deed is attached hereto and made a part hereof as Exhibit “C”.

 

C. Wishes to execute this Contract in order to acquire the irrevocable and fee
simple ownership of the Property, subject to and upon its satisfaction, of the
conditions for its benefit contained in this Contract.



--------------------------------------------------------------------------------

III. Both parties hereto hereby declare that:

 

In the execution of this Contract, there has been no vice or flaw in their
consent that could in any way invalidate this Agreement, including any error,
violence, bad faith nor duress amongst them.

 

HAVING STATED THE FOREGOING, THE PARTIES AGREE ON THE FOLLOWING:

 

C L A U S E S

 

FIRST.

 

The following definitions will apply to this Agreement. Whenever the singular is
used in this Agreement, when required by the context, the same shall include the
plural, and the masculine gender shall include the feminine and neutral genders
and vice versa:

 

  1. “Authorities” shall mean any local, state or federal authority, whether of
a judicial, administrative or legislative nature.

 

  2. “Building” shall mean the industrial facility built on the Land with a
surface area of approximately 5,613.24 square meters (60,422 square feet).

 

  3. “Environmental Laws” shall mean hereunder any applicable regulation, rule,
or ordinance by any authorized environmental protection authority of Mexico,
whether federal, state or local, including, without limitation, the General Law
of Ecological Equilibrium and Environmental Protection, its Regulations and the
applicable Mexican Official Standards.

 

  4. “Hazardous Materials” shall mean any hazardous or toxic substances,
chemicals, wastes or other materials regulated under any applicable
Environmental Laws, including without limitation, PCB contaminated electrical
equipment, asbestos, petroleum products and underground tanks, or otherwise
known to be harmful to persons, property or natural resources.

 

  5. “Land” shall mean a plot of land of approximately 9,884.10 square meters
(106,394.42 square feet), located at Dorados No. 7720, in the Gema Industrial
Park, in Ciudad Juarez, Chihuahua Mexico.

 

  6. “Material Liability” shall mean any liability which cost exceeds US$100,000
per occurrence.

 

  7. “Property” shall mean the Land and Building.

 

  8. “PCR’s” shall mean the set of Protective Covenants and Restrictions that
have been enacted by the developer of the industrial park where the Property is
located, for the protection and benefit of owners, tenants and/or users of
facilities located in such industrial park. The PCR’s are compulsory and
obligatory for all tenants, owners and users of facilities located in said
Industrial Park. A copy of such PCR’s are attached hereto and made a part hereof
as Exhibit “D”.

 

  9. “Purchase and Sale Agreement” shall mean the public deed issued by a
Mexican notary public selected by the Future Buyer, that contains the respective
purchase and sale agreement that transfers the Property from the Future Seller
to the Future Buyer, and whose terms and conditions shall be consistent with the
terms and conditions of this Agreement.

 

  10. “Restrictions” shall mean any and all liens, encroachments, easements,
claims, encumbrances, title defects and/or limitations of use (with exception to
the PCR’s), possession or domain of any type or nature that affect the Property,
including claims of right to possession by any third parties.



--------------------------------------------------------------------------------

  11. “Term for Closing” shall mean the seventy five (75) calendar days
following the date of execution of this Agreement, broken down as follows: sixty
(60) calendar days during which the conditions for closing shall be met, and
during which period of time Future Buyer shall advise Future Seller its intent
to conduct the Closing, plus fifteen (15) additional calendar days to effectuate
the Closing, with the understanding that such additional fifteen (15) day period
shall only apply if Future Buyer has elected to conduct the Closing.

 

SECOND.

 

The Future Seller hereby promises, covenants and agrees to transfer the Property
exclusively to the Future Buyer or its appointed designee(s), free and clear of
any Restriction, and the Future Buyer promises, covenants and agrees to acquire
the Property, through the execution of the Purchase and Sale Agreement, subject
to and upon its satisfaction, that the terms and conditions identified herein
have been fulfilled, complied with or waived.

 

The transfer of the Property from the Future Seller to the Future Buyer shall
occur on or before the expiration of the Term for Closing, subject to and upon
satisfaction of the conditions provided for herein. The transfer of the Property
shall be effected through the execution of the Purchase and Sale Agreement,
before a Mexican Notary Public selected exclusively by the Future Buyer.
Possession of the Property will be delivered to the Future Buyer at Closing.

 

THIRD.

 

The Future Seller represents and warrants to the Future Buyer, as of the date of
execution of this Contract and as of Closing, as follows:

 

(a) Authority. Future Seller has the power and ability to transfer the Property
to the Future Buyer, same power and authority which is unrestricted and
un-compromised. Future Seller has full legal right, power and authority to
execute and fully perform its obligations under this Contract and to convey the
Property to the Future Buyer, without the need for any further action or permit,
and pursuant to Future Seller’s execution hereof. The individual executing this
Contract and other documents required hereunder on behalf of Future Seller is
the duly designated attorney-in-fact of Future Seller and is authorized to do
so.

 

(b) Title. Future Seller is the unrestricted owner of and has legal and physical
possession of the Property. The Land consists of a sole, individual,
uninterrupted parcel of land. In the Purchase and Sale Agreement, Future Seller
shall covenant and agree to indemnify, protect, hold harmless and defend Future
Buyer from and against all defects in the title to the Property, including
against any rights of third parties to possession, known in Mexico as
saneamiento para el caso se evicccion.

 

(c)

No Encumbrances, Title Defects or Past-Due Taxes. The Property is free from any
Restrictions, and there are no outstanding payments of federal, state or
municipal taxes due. There are no charges of any type currently pending of
payment. Future Seller has no knowledge that there will be any charges assessed
in the future against the Property or the Future Buyer by any public utility
company or Authority for making available at the property line of the Property
any public utility that currently exists. Future Seller has no knowledge that
there will be any charge by any utility company or Authority for providing to
the Property the current existing means of ingress and egress, to and from
highways and for the issuance of all construction and occupational licenses and
certificates applicable to the Property, as it currently exists. The Property
will be conveyed to Future Buyer with all such perpetual appurtenant easements
to its property line for access, water, sewer, storm drainage, electricity,
telephone service, natural gas and any other currently existing utilities.
Future Seller hereby declares that it has paid all connection fees for all



--------------------------------------------------------------------------------

 

     public utilities and therefore agrees to indemnify and keep Future Buyer
harmless from all charges made by any Authority or public utility company for
making public utilities and ingresses and egresses to and around the Property
available, as well as for the issuance of construction and occupational licenses
and certificates, provided the charges relate to, and are assessed for the
period of time during which Future Seller had ownership of the Property, or that
should have been paid during such period. A provision containing this obligation
to hold harmless and indemnify shall be included in the Purchase and Sale
Agreement conveying title to the Property to Future Buyer.

 

(d) Zoning and Environmental; Compliance with Laws. The Property is currently
operated by Future Seller, in compliance with all applicable federal, state and
municipal laws and ordinances, in such a manner that there are no Material
Liabilities. The Property is not in violation of any applicable laws,
ordinances, rules, regulations, directives or other governmental requirements
that would cause a Material Liability.

 

(e) No Pending Litigation. There is no litigation pending pursuant to which
Future Seller has been served or has otherwise been given notice or become aware
of its existence, and, there is no litigation threatened nor is there any
pending or threatened governmental or administrative proceeding which might
materially affect Future Seller’s title to the Property or ability to perform
its obligations hereunder.

 

(f)

Disclaimer of Warranties. EXCEPT FOR ANY EXPRESSLY STATED WARRANTIES,
REPRESENTATIONS AND COVENANTS CONTAINED HEREIN, INCLUDING FUTURE SELLER’S
WARRANTY OF TITLE TO THE PROPERTY, FUTURE SELLER SHALL SELL THE PROPERTY AND
FUTURE BUYER SHALL PURCHASE THE PROPERTY “AS-IS”, “WHERE IS” AND FUTURE SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO, AND SHALL HAVE NO
LIABILITY, UNLESS OTHERWISE MANDATED FOR BY LAW, FOR: (1) THE CONDITION OF THE
PROPERTY, OR ANY BUILDING, STRUCTURE, OR IMPROVEMENTS ON THE PROPERTY OR THE
SUITABILITY, HABITABILITY, MERCHANTABILITY OR FITNESS OF THE PROPERTY FOR FUTURE
BUYER’S INTENDED USE OR FOR ANY USE WHATSOEVER (2) COMPLIANCE WITH ANY BUILDING,
ZONING OR FIRE LAWS OR REGULATIONS OR WITH RESPECT TO THE EXISTANCE OF OR
COMPLIANCE WITH ANY REQUIRED PERMITS THAT WOULD NOT CAUSE A MATERIAL LIABILITY,
IF ANY; (3) THE AVAILABILITY OR ADEQUACY OF ANY WATER, SEWER, OR UTILITY RIGHTS;
(4) THE PRESENCE OF ANY HAZARDOUS SUBSTANCES IN ANY IMPROVEMENTS ON THE
PROPERTY, INCLUDING WITHOUT LIMITATION ASBESTOS OR UREA FORMALDEHYDE, OR THE
PRESENCE OF ANY ENVIRONMENTALLY HAZARDOUS WASTES OR MATERIALS ON OR UNDER THE
PROPERTY; (5) THE PRESENCE OF ANY UNDERGROUND STORAGE TANKS OR ABOVE GROUND
STORAGE TANKS ON THE PROPERTY; (6) THE ACCURACY OR COMPLETENESS OF ANY PLANS AND
SPECIFICATIONS, REPORTS, OR OTHER MATERIALS PROVIDED TO FUTURE BUYER; OR (7) ANY
OTHER MATTER RELATING TO THE CONDITION OF THE PROPERTY. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, FUTURE SELLER SHALL HAVE NO LIABILITY TO FUTURE
BUYER WITH RESPECT TO THE CONDITION OF THE PROPERTY UNDER ANY LAW OR REGULATION,
EXCEPT WHEN SUCH WAIVER IS NOT PERMITED BY APPLICABLE LAW. FUTURE BUYER HEREBY
WAIVES ANY AND ALL CLAIMS WHICH FUTURE BUYER HAS OR MAY HAVE AGAINST FUTURE
SELLER WITH RESPECT TO THE CONDITION OF THE PROPERTY EXCEPT FOR ITS
ENVIRONMENTAL CONDITION AND EXCEPT WHEN SUCH WAIVER IS NOT PERMITED BY
APPLICABLE LAW. FUTURE SELLER AND FUTURE BUYER ACKNOWLEDGE THAT THIS DISCLAIMER



--------------------------------------------------------------------------------

 

HAS BEEN SPECIFICALLY NEGOTIATED. FUTURE BUYER AND FUTURE SELLER ACKNOWLEDGE
THAT THIS DISCLAMER IS MADE IN ACCORDANCE WITH ARTICLES 6 AND 2041 OF THE CIVIL
CODE IN EFFECT FOR THE STATE OF CHIHUAHUA.

 

The Representations and Warranties given by Future Seller in this Clause shall
survive the Closing and the issuance and delivery of the Public Deed
transferring title of the Property to Future Buyer.

 

FOURTH.

 

The Future Buyer may assign its rights and obligations derived hereunder only to
an affiliate or related entity with which it shares common ownership, provided
such entity has legal capacity to acquire the Property (and provided such third
party does not commercially speculate with the Property), upon written notice
provided to the Future Seller at any time prior to Closing. In any case, the
assignee will be legally bound by this Purchase and Sale Agreement thus will be
obligated to fulfill all obligations of the Future Buyer under this Agreement.

 

FIFTH.

 

The Future Seller shall convey the Property for the consideration set forth in
Clause Sixth hereof, and the Future Buyer shall purchase the Property, subject
to and upon satisfaction, in Future Buyer’s sole and absolute discretion, of all
of the following conditions precedent:

 

1. Conditions to be complied by Future Buyer:

 

(a) The performance by Future Buyer’s Mexican counsel of a title search, through
which it is demonstrated that the Future Seller has fee simple marketable title
to the Property, without any Restrictions whatsoever, and that the metes and
bounds of the Property physically coincide with the description thereof
contained in the document attached as Exhibit “A”.

 

(b) The Future Buyer is entitled to perform a Phase I, and if necessary, a Phase
II Environmental Assessment Study at its cost and risk, through which it is
demonstrated that the Property is in compliance with all applicable
Environmental Laws. The Future Seller covenants and agrees that if the Future
Buyer deems it necessary to perform a Phase II Environmental Assessment Study,
or any other study or test of the Property, the Future Buyer may carry out and
perform such studies or tests until it is totally satisfied with the
environmental condition of the Property. The Future Seller hereby covenants and
agrees to provide its full cooperation to the Future Buyer for such purposes,
including but not limited to providing to the Future Buyer and its technicians
full access to the Property. The parties hereto recognize and accept that the
Property is located at a high point within the Industrial Park and that the
Property has a storm drainage system, same which makes all water flow downwards.

 

(c) Receipt of an Engineering and Intended Use study to be performed by the
Future Buyer at its cost and risk, in order to ascertain that the Property is
appropriate, currently free of any defects and is suitable and compatible with
Future Buyer’s intended use. The Future Seller hereby covenants and agrees to
provide its full cooperation to the Future Buyer for purposes of conducting the
study referred to in this paragraph, including but not limited to providing to
the Future Buyer and its engineers, full access to the Property.



--------------------------------------------------------------------------------

(d) Future Buyer’s receipt of authorization from its Board of Directors to
perform this transaction and also from the Board of Directors of Key Tronics
Corporation. The parties covenant and agrees that if this condition is not met
by April 30, 2005, then this Agreement will have no validity and will be null
and void, without any liability for either party hereto.

 

The parties hereto agree that the studies and authorizations mentioned in
paragraphs (a) through (d) above will be performed and obtained by Future Buyer
at its sole cost and expense, and the Future Buyer will advise Future Seller in
writing of the respective results, (whether positive or negative) before the
Term for Closing expires, and will provide copies of the studies and reports to
the Future Seller only if decides not to go forward with the Closing of the
Purchase and Sale Agreement. If the Future Buyer does not provide the notice
mentioned in this paragraph to the Future Seller before the expiration of the
Term for Closing, it will be considered that such studies have not produced
satisfactory results to the Future Buyer or it did not obtain authorizations to
consummate the Purchase and Sale Agreement. In such case this Agreement shall
terminate and neither party shall have any further obligation towards the other
party, except for those expressly stated obligations that survive the
termination of this Agreement.

 

All activities of Future Buyer with respect to the Property, shall be performed
by Future Buyer in a lawful manner, lien free and at Future Buyer’s sole
expense, without reimbursement from Future Seller whether or not contingencies
are removed or the sale of the Property closes. Future Buyer shall promptly
restore any damage or disturbance to the Property related to the activities of
Future Buyer or third parties on account of Future Buyer thereon, Future Buyer
accepting the risk of loss from such activities, and shall indemnify and hold
Future Seller and its agents, employees, officers, and contractors harmless from
any damages and losses (daños y perjuicios) including but not limited to any
claims, liens, causes of action, or obligations by persons or entities not a
party to this Agreement which arise under applicable Mexican laws or are in any
way related to Future Buyer’s activities at the Property before Closing,
including without limitation Future Seller’s costs, expenses and attorney’s fees
incurred in connection with defending against any cause of action for property
damage, personal injury or death, or clearing Future Seller’s title to the
Property of such claims, liens, causes of actions or obligations. This
indemnification shall survive the termination of this Agreement.

 

In addition, prior to Future Buyer entering the Property, Future Buyer shall
deliver Future Seller with proof of liability insurance coverage in the form of
an insurance policy or certificate showing Future Seller as the insured or
additional insured, with coverage of at least US$1,000,000.00 (ONE MILLION and
00/100) dollars, legal currency of the United States of America coverage per
occurrence and US$2,000,000.00 (TWO MILLION and 00/100) dollars, legal currency
of the United States of America coverage in the aggregate.

 

2. Conditions to be complied by Future Seller:

 

(a) Delivery of a certified copy of the receipt of payment of property taxes of
the Property, for the calendar month ending immediately prior to Closing.

 

(b) Vacation of the Property by any party currently located thereat if any.

 

(c) Future Seller’s representations and warranties set forth in Clause Third
hereof shall be accurate and complete as of the Closing Date.

 

Future Seller agrees to deliver to Future Buyer, within five (5) days after
execution of this Contract, complete copies of the following items that it may
have in its possession relating to the Property:

 

(1) All surveys, soils reports, engineering reports, hazardous materials
reports, environmental studies or assessments, site plans, improvement plans and
specifications, feasibility studies and other similar materials which are in
Future Seller’s possession or under its control, so long as they are material.



--------------------------------------------------------------------------------

(2) Grading plans, subdivision maps, zoning and development permits and public
utility contracts, as well as all existing governmental permits, approvals and
entitlements which are in Seller’s possession or under its control, so long as
they are material

 

Notwithstanding the above, if all of the Conditions to be complied by Future
Buyer and by Future Seller are met in accordance with the terms hereof, but
either party still refuses or fails to perform the Purchase and Sale Agreement
within the terms hereof, then the party at breach shall pay the other party, in
lieu of damages and losses, a one time penalty in the amount of US$50,000.00
(FIFTY THOUSAND and 00/100) dollars, legal currency of the United States of
America, and this Agreement shall terminate without any further responsibility
or liability whatsoever. This penalty shall not apply when specific performance
is the remedy that either party elects to enforce.

 

SIXTH.

 

The consideration which the Future Buyer agrees to pay to the Future Seller at
Closing for the unrestricted transfer of the Property, subject to and upon
satisfaction of the terms of this Contract, shall be the amount of
US$1,400,000.00 (ONE MILLION FOUR HUNDRED THOUSAND 00/100) dollars, legal
currency of the United States of America. The Future Buyer shall also pay the
Future Seller at Closing, the applicable value added tax corresponding to the
Building. The Purchase Price shall be payable in full through a cashier’s check
or wire transfer made at Closing.

 

SEVENTH.

 

Future Buyer hereby covenants and agrees that the Purchase and Sale Agreement
will contain a clause through which it expressly commits to be bound by the
PCR’s and to faithfully observe and comply with the terms and conditions therein
contained.

 

EIGHTH.

 

Upon the execution hereof, the Future Seller grants to the Future Buyer
permission to undertake at its own cost and risk, such studies and
investigations of the Property as the Future Buyer deems necessary, including
but not limited to the Environmental and Structural Engineering studies referred
to in Clause Fifth hereof. The Future Seller hereby covenants and agrees to
provide its full cooperation to the Future Buyer for purposes of conducting the
studies and investigations referred to in this paragraph, including but not
limited to providing to the Future Buyer full access to the Property during
business hours.

 

Immediately upon completion, Future Buyer covenants and agrees to provide Future
Seller with copies of any such studies and investigations, but only in the event
they serve as a basis for the Purchase and Sale Agreement not to close.

 

NINTH.

 

All expenses, including notarial fees, recording fees, taxes and related costs,
expenses and fees derived from the execution and registration of the Public Deed
and the Purchase and Sale Agreement shall be paid exclusively by the Future
Buyer, except for the income tax due from the transfer of the Property, which
shall be paid exclusively by the Future Seller.

 

Real property taxes, utilities and other charges shall be prorated as of the
Closing. Such prorations shall be made on the basis of a 365 day year, as of
12:01 a.m. on the Closing. If the amount of taxes, assessments or other
prorations are not known at the time of Closing, they shall be estimated on the



--------------------------------------------------------------------------------

basis of the previous year. But the amount owed by either party to the other
with respect to all of such items, other than the real property taxes, shall be
readjusted as soon as the amounts of such taxes, assessments or other amounts
are known, and thereafter, but in any event within thirty (30) calendar days of
the Closing, the party receiving the benefit of any erroneous proration shall,
upon receipt of the appropriate evidence from the other party, promptly remit
its pro rata share to the other party. The provisions of this section shall
survive Closing.

 

TENTH.

 

The Future Seller has represented and warranted to the Future Buyer that no
brokers or finders have been employed by it or are entitled to a commission or
compensation in connection with this transaction, other than CB Richard Ellis
and Jackson & Cooksey. Therefore, the Future Seller hereby covenants and agrees
to indemnify, protect, hold harmless and defend the Future Buyer from and
against any obligation or liability to pay any such commission or compensation
arising from the employment or appointment by the Future Seller of any broker or
finder that entitles them to a commission or compensation in connection with
this transaction, including the commission due to CB Richard Ellis and/or
Jackson & Cooksey.

 

The Future Buyer represents and warrants to the Future Seller that no brokers or
finders have been employed by it or are entitled to a commission or compensation
in connection with this transaction on Future Buyer’s account or representation.

 

ELEVENTH.

 

Whenever it shall be necessary or desirable for either of the parties to serve
any notice upon the other party pursuant to the provisions of this Contract,
such notice shall be in writing and be either served personally or sent by
registered or certified mail, return receipt requested to the addresses set
forth herein until otherwise directed in writing by the party that wishes to
change its address:

 

The Future Buyer:

 

KEY TRONIC JUAREZ, S.A. DE C.V.

   

Av. Calle Magneto 7824

   

Parque Industrial Gema

   

Ciudad Juarez, Chihuahua

   

Attn: General Manager

With a copy to:

 

KEY TRONIC CORPORATION.

   

North 4424 Sullivan Road

   

Spokane, WA 99216

   

Attn: General Counsel

With a copy to:

 

TOULET, GOTTFRIED, DAVILA Y MARTINEZ

   

Boulevard Tomas Fernandez 7939-209

   

Edificio “B”

   

Ciudad Juarez, Chihuahua 32460

   

Attn: Alejandro Toulet

The Future Seller:

 

KEY SAFETY SYSTEMS DE MEXICO, S.A. de C.V.

   

At the Property



--------------------------------------------------------------------------------

With a copy to:

 

KEY SAFETY SYSTEMS, INC.

   

7000 Nineteen Mile Rd.

   

Sterling Heights, MI 48314

   

Attn: General Counsel

With a copy to:

 

EWING MANAGEMENT GROUP

   

200 Crescent Court, Suite 1900

   

Dallas, TX 75201

   

Attn: Jim Marcotuli

With a copy to:

 

MARTIN, DROUGHT & TORRES, INC.

   

300 Convent St., 25th floor

   

San Antonio, TX 78205

   

Attn: Jorge A. Garcia

 

TWELFTH.

 

In the event of any discrepancy in the interpretation or fulfillment of this
Contract, the parties expressly submit themselves to the provisions of the Civil
Code for the State of Chihuahua and to the competent courts in Ciudad Juarez,
Chihuahua, thus expressly waiving any other jurisdiction to which they may be
entitled to by reason of their present or future domiciles or due to any other
reason whatsoever.

 

THIRTEENTH.

 

The parties execute this Contract both in the English and Spanish languages. In
the event of any discrepancies between the two texts, the Spanish version shall
prevail.

 

The documents attached to this Contract as Exhibits form an integral part hereof
and are initialed by the parties as evidence of same.

 

FOURTEENTH.

 

No modification, release or discharge of this Contract shall be of any force
unless effected through an agreement in writing executed by Future Seller and
Future Buyer.

 

This Contract contains the entire agreement between the parties hereto, and it
supersedes any other verbal or written agreement or negotiation, expressly
reached or implied. In the event any provision of this Contract is held or
interpreted to be illegal or invalid by a court of competent jurisdiction, such
illegal or invalid provision shall not be considered to be a part hereof and the
remaining portion of this Contract shall not be affected and shall continue in
full force and effect.

 

Having read the foregoing Contract, the parties execute this Agreement in Ciudad
Juarez, Chihuahua, on April 22, 2005, before the witnesses listed below, which
also acknowledge execution of same.

 

“FUTURE BUYER”   “FUTURE SELLER” Key Tronics Juarez, S.A. de C.V.   Key Safety
Systems de Mexico, S.A. de C.V.

By:

 

/S/ Efren Perez Ricardez

--------------------------------------------------------------------------------

 

By:

 

/S/ Armando Espinosa Medel

--------------------------------------------------------------------------------

   

Mr. Efren Perez Ricardez

     

Mr. Armando Espinosa Medel

   

General Attorney-in-fact

     

General Attorney-in-fact

 

WITNESS   WITNESS

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------